Case 2:15-cv-04394-JMA-AYS Document 143 Filed 07/13/20 Page 1 of 1 PageID #: 515



                                                                                           Jessica Travers

                                                                                               Akerman LLP
                                                                                     50 North Laura Street
                                                                                                 Suite 3100
                                                                               Jacksonville, FL 32202-3646

                                                                                            D: 904 598 8681
                                                                                            T: 904 798 3700
                                                                                            F: 904 798 3730
                                                                             jessica.travers@akerman.com
 July 13, 2020

 VIA ECF
 The Hon. Joan M. Azrack
 United States District Court
 Eastern District of New York
 Long Island Courthouse
 100 Federal Plaza
 Central Islip, NY 11722

                 Re:     Anthony Tanza, et al. v. Garda CL Atlantic, Inc.
                         Docket Numbers: 2:15-cv-04394 & 2:17-cv-03185

 Dear Judge Azrack:

         This correspondence is respectfully submitted, with the consent of the Plaintiffs
 represented by Kyle Pulis and Scott Mishkin, to request a telephonic status conference in the above
 matter and a stay of the deadline to submit additional briefing in support of the joint motion for
 preliminary approval of the class action settlement. Briefly, Defendant's undersigned counsel has
 been informed that since the parties' appearance at the January 2020 in-person status conference,
 the Named Plaintiffs represented by counsel may no longer be aligned as to how to proceed in this
 action. This has left Defendant unable to work towards the joint supplemental briefing in the
 manner agreed to at the January status conference. Accordingly, the Parties seek a brief telephonic
 status conference with the Court to determine how to proceed.

 Respectfully submitted,




 Jessica T. Travers, Esq.

 cc:      Counsel of Record (VIA ECF)
          Steven Moser, Esq. (VIA ECF)
          Fred H. Smith (via certified mail, return receipt requested)
          Glenny V. Adon (via certified mail, return receipt requested)
          Justin A. Griffin (via certified mail, return receipt requested)


 akerman.com

 53840621;1
